     Case 2:20-cv-00053-TOR    ECF No. 45    filed 02/24/21   PageID.640 Page 1 of 12




 1

 2

 3

 4

 5                   UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF WASHINGTON
 6

 7    MARSHA ROARK, a Washington
      resident.                                      No. 2:20-CV-0053-TOR
 8
                            Plaintiff,
 9                                                   PROTECTIVE ORDER
         v.
10    BRIDGESTONE AMERICAS TIRE
      OPERATIONS, L.L.C., a Foreign Liability
11    Corporation, SHANDONG YONGSHENG
12
      RUBBER CO., LTD, a Foreign Corporation
      BRIDGESTONE RETAIL OPERATIONS,
13    L.L.C., a Foreign Liability Corporation;,
      DEL-NAT TIRE CORPORATION, A
14    Foreign Corporation; DEL-NAT IMPORT
      EXPORT COMPANY, A Foreign
15
      Corporation; TBC CORPORATION d/b/a
16    TBC-TIRE AND BATTERY CORP., A
      FOREIGN CORPORATION and ITG
17    VOMA CORP., A Foreign Corporation,

18                          Defendants.
19
              THIS MATTER came on for hearing without oral argument before the
20
     above-entitled Court on the Stipulated Motion for Protective Order (ECF No. 43)
21
     presented to the Court, through counsel for Plaintiff, Marsha Roark, (“Plaintiff”),
22

23

24
       PROTECTIVE ORDER - 1
25
     Case 2:20-cv-00053-TOR       ECF No. 45   filed 02/24/21   PageID.641 Page 2 of 12




 1   Bridgestone Americas Tire Operations, LLC (“BATO”), Shandong Yongsheng
 2   Rubber Co., LTD. (“Shandong”), and ITG Voma Corp. (“ITG Voma). After
 3   reviewing the files and records herein, and the Court having been fully advised,
 4   the Court finds as follow:
 5         WHEREAS, the Parties, having stipulated to and having moved the Court
 6   to enter this Order to expedite the production of discovery materials, facilitate the
 7   prompt resolution of disputes over the confidentiality of discovery materials,
 8   protect against disclosure of confidential and proprietary information; and
 9         WHEREAS, the Court finds that good cause exists for the entry of this
10   Order; and therefore,
11         IT IS HEREBY ORDERED that the following rules and procedures shall
12   govern the disclosure of Confidential Information contained or referred to in
13   documents produced by the Parties or by non-parties in the course of discovery and
14   trial of this action, as well as transcripts and documents marked as exhibits or
15   otherwise utilized in depositions, hearings, or trial of this action that contain or
16   refer to Confidential Information.
17         1.        This Order does not confer blanket protection on all disclosures or
18   discovery. This Order affords protection only to the information or items that are
19   entitled to be treated as confidential under the terms of this Order. Furthermore,
20   neither this Order nor any confidentiality designation made pursuant to it
21   constitutes a ruling by this Court that any specific information is, in fact,
22   confidential.     This Order is intended to facilitate the prompt production of
23

24
       PROTECTIVE ORDER - 2
25
     Case 2:20-cv-00053-TOR       ECF No. 45   filed 02/24/21   PageID.642 Page 3 of 12




 1   discovery materials. No determination is being made by the Court at this time that
 2   any material designated by any party or third-party as Confidential Information for
 3   protection under this Order is confidential or entitled to protection. Such issues
 4   are reserved and will be ruled upon separately from this Order and following
 5   applicable notice and hearing provisions. This Order merely provides a framework
 6   for the parties to claim such materials as confidential to preserve their right to seek
 7   protection of these documents as confidential and/or propriety information, and to
 8   preserve such issues for ruling until each party may prepare their appropriate
 9   arguments on these issues.
10         2.      Any party or non-party may designate as “CONFIDENTIAL” or
11   “SUBJECT TO CONFIDENTIALITY ORDER”:
12              a. any document, including photographs, drawings, films, videotapes,
13                 or other writings, which contain 1) trade secrets; 2) unpublished
14                 financial data, research, technological or business developments; 3)
15                 confidential business information; and 4) other similar commercially
16                 sensitive, or proprietary information of a non-public nature; which the
17                 Designating party believes is not generally known to its competitors
18                 and the release of which would cause it competitive harm, or personal
19                 employment or financial information; individually identifiable health
20                 information as defined by the Health Insurance Portability and
21                 Accountability Act of 1996 not heretofore publicly disclosed, or other
22                 information for which a good-faith claim for protection can be made
23

24
       PROTECTIVE ORDER - 3
25
     Case 2:20-cv-00053-TOR      ECF No. 45    filed 02/24/21   PageID.643 Page 4 of 12




 1                 under the Federal Rules of Civil Procedure or other applicable law,
 2                 including the laws of a foreign sovereign (collectively, “Confidential
 3                 Information”).
 4              b. any transcripts of testimony from trials or depositions or affidavits,
 5                 and any documents marked as exhibits or otherwise utilized in
 6                 depositions, hearings, or trial of this action that contain or refer to
 7                 Confidential Information that the party or non-party may be in good
 8                 faith claim a need for protection under the terms of this Order.
 9         3.      To designate Confidential Information for protection under this
10   Order, the party or non-party seeking the protection of this Order (the “Designating
11   Party”) shall:
12         a.      mark each page of a document containing Confidential Information
13                 as "CONFIDENTIAL" or "SUBJECT TO CONFIDENTIALITY
14                 ORDER” (the “Confidential Designation”). If the document is
15                 produced in native format, such as an excel spread sheet, then the
16                 party shall take reasonable steps to mark the file with the Confidential
17                 Designation or provide the receiving parties with written notice that
18                 it is to be treated as confidential under this Order; and
19         b.      state on the record during a deposition or provide written notice to
20                 the parties and the court reporter within 15 calendar days following
21                 receipt of the deposition transcript the specific pages and lines of the
22                 transcript that are to be treated as Confidential Information, in which
23

24
       PROTECTIVE ORDER - 4
25
     Case 2:20-cv-00053-TOR     ECF No. 45     filed 02/24/21   PageID.644 Page 5 of 12




 1                case all counsel receiving such notice shall mark the copies or
 2                portions of the designated transcript in their possession or under
 3                their control as directed by the Designating Party. During the 15-
 4                calendar day review period, deposition transcripts and any video
 5                recordings of a deposition shall be treated as Confidential
 6                Information unless the parties waive this requirement in writing.
 7                Further, any Confidential Designations made to a deposition
 8                transcript shall also apply to an accompanying video recording.
 9         4.     The Designating Party shall have the right to exclude from the
10   deposition all persons other than those persons qualified to receive Confidential
11   Information pursuant to paragraph 7 of this Order, during the period when a
12   witness is being examined regarding Confidential Information.
13         5.     The burden of proving the confidential nature of designated
14   information is on the Designating Party. Prior to designating any material as
15   “Confidential Information” and subject to this Protective Order, the Designating
16   Party must make a bona fide determination that the material is, in fact, confidential,
17   the dissemination of which would significantly damage the Designating Party’s
18   competitive position or impact the privacy rights of third-parties. The designation
19   of material for protection under this Order shall constitute a representation to the
20   Court that the Designating Party and its counsel believe in good faith that the
21   information constitutes Confidential Information.
22

23

24
       PROTECTIVE ORDER - 5
25
     Case 2:20-cv-00053-TOR      ECF No. 45    filed 02/24/21   PageID.645 Page 6 of 12




 1         6.       In the event that any party disagrees with any designation made under
 2   this Order, then that that party may bring it to the attention of the designating party
 3   within a reasonable time after discovering their disagreement. The parties shall
 4   first try in good faith to resolve the disagreement informally. If the dispute cannot
 5   be resolved and the receiving party concludes in good faith that the materials have
 6   been improperly classified, the receiving party shall notify the designating party in
 7   writing by facsimile or by electronic transmission of its objection but shall continue
 8   to maintain the documents or other information as confidential for fifteen (15) days
 9   after such notice. The Designating Party shall have the right to move the Court for
10   a Protective Order in order to retain the designated status of such materials. If the
11   Designating Party files such a motion within the fifteen-day period, the receiving
12   party shall continue to retain the materials as CONFIDENTIAL, consistent with
13   the Designating Party’s designation, until the Court has ruled on the Designating
14   Party's motion or the time to appeal has elapsed.
15         7.       Confidential Information marked or otherwise appropriately marked
16   with Confidential Designation shall be made available only to the following
17   persons when reasonably required in connection with their duties relating to this
18   action:
19                  a.    Attorneys of record in this action and their partners or associate
20                              attorneys;
21                  b.    Any persons regularly employed by such attorneys or their
22         firms,         (including   contract   staff,   copying    services   or   other
23

24
       PROTECTIVE ORDER - 6
25
     Case 2:20-cv-00053-TOR     ECF No. 45     filed 02/24/21   PageID.646 Page 7 of 12




 1         administrative      support) when working on this case under the direct
 2         supervision of      partners or associates of these firms;
 3               c.     Any expert, consultant, or similar person who has been
 4         consulted, or who has been retained by counsel to provide assistance, expert
 5         advice, technical consultation, or testimony in this action; and the employees
 6         of such experts, consultants or similar persons when working on this case
 7         under the direct supervision of these persons; provided that no disclosure
 8         shall be made to any expert or consultant who is presently employed, either
 9         full time or as a consultant, by a competitor of BATO;
10               d.     The Court, Courthouse personnel, witnesses, and the jury, as
11         required at any hearing or at the trial of this case;
12               e.     Court reporters or other official personnel reasonably required
13         for the preparation of transcripts of testimony or hearings in this case; and
14               f.     The named Parties in this litigation; and
15               g.     Any other person under such terms and conditions as the Parties
16         may mutually agree, in writing, or as the Court may hereafter direct by
17         further order.
18         8.    Confidential Information subject to protection under this Order shall
19   be used solely in connection with the preparation and trial of this lawsuit or as
20   otherwise provided herein.
21         9.    No Confidential Information subject to protection under this Order
22   shall be made or furnished or disclosed to any person, firm, or corporation except
23

24
       PROTECTIVE ORDER - 7
25
     Case 2:20-cv-00053-TOR      ECF No. 45    filed 02/24/21   PageID.647 Page 8 of 12




 1   those identified in this Order, without the prior written consent of the party to
 2   whom the records apply or its attorneys of record in this case.
 3         10.    Before disclosing any Confidential Information subject to protection
 4   under this Order to the persons listed in 7(c) or (g) above, counsel shall first obtain
 5   from each such person a signed “WRITTEN ASSURANCE” in the form attached
 6   hereto as Exhibit “A.” Counsel shall maintain a list of all such recipients of
 7   Confidential Information to whom this paragraph applies and the original of every
 8   “WRITTEN ASSURANCE” required pursuant to this paragraph.                       At the
 9   conclusion of the litigations, the parties shall forward to counsel for the Designated
10   Party each and every signed “WRITTEN ASSURANCE” and a list of all recipients
11   of Confidential Information; however, with regarding to consultants(s) not
12   identified as expert(s) in this matter, counsel need only provide a copy of the
13   “WRITTEN ASSURANCE” redacted to remove any reference to the identity of
14   the consultant(s).
15         11.    Confidential Information may be disclosed to deponents during the
16   course of their preparation for, and the taking of, their depositions in this case,
17   provided that before disclosing Confidential Information to a deponent, the
18   attorney making the disclosure shall advise the deponent that, pursuant to this
19   Order, the deponent may not divulge any Confidential Information to any other
20   person, firm or corporation, except as otherwise provided in this Order. The
21   deponent shall then be required to view the Order and agree to be bound by its
22   terms by executing a copy of Exhibit A. If the Deponent is first shown Confidential
23

24
       PROTECTIVE ORDER - 8
25
     Case 2:20-cv-00053-TOR     ECF No. 45     filed 02/24/21   PageID.648 Page 9 of 12




 1   Information during a deposition, it shall be sufficient for the deponent to signify
 2   on the record the deponent’s agreement to be bound by the terms of this Order.
 3         12.     If a party wishes to use any Confidential Information, or any papers
 4   containing or revealing the nature of the contents of such Confidential Information,
 5   in any pleading or document filed with the Court in this case, that party shall file a
 6   motion seeking leave to file the Confidential Information under seal. References
 7   to information noted with the CONFIDENTIAL Designation in motions, briefs, or
 8   other pleadings that do not reveal the nature of the Confidential Information need
 9   not be sealed.
10         13.    Nothing in this Order shall:
11                a.     Limit any party in the introduction of Confidential Information
12         into evidence, subject to the Designating Party’s right to seek further
13         protection from the Court;
14                b.     Preclude a party from seeking such additional protection with
15         regard to the confidentiality of documents or information as that party may
16         deem appropriate; nor
17                c.     Prevent a party from objecting to discovery that it believes to
18         be improper, including objections based upon the highly sensitive
19         confidential or proprietary nature of the documents or information
20         requested.
21                d.     This Order shall not apply to the disclosure of Confidential
22         Information or the information contained therein at the time of trial, through
23

24
       PROTECTIVE ORDER - 9
25
     Case 2:20-cv-00053-TOR     ECF No. 45    filed 02/24/21   PageID.649 Page 10 of 12




 1         the receipt of protected documents into evidence or through the testimony
 2         of witnesses. The closure of trial proceedings and sealing the record of a
 3         trial involve considerations not presently before the Court. These issues
 4         may be taken up as a separate matter upon the motion to any party at the
 5         time of trial or evidentiary hearing.
 6         14.    The inadvertent production of any Confidential Information during
 7   discovery in this action without marking it with a Confidential Designation shall
 8   be without prejudice to any claim that such material is Confidential Information
 9   protected by this Order, and no party shall be held to have waived any rights with
10   respect to such inadvertent production. Likewise, the inadvertent production of
11   documents or information that is protected by the attorney-client privilege, work
12   product doctrine or any other legally cognizable privilege or evidentiary
13   protection, shall be without prejudice to any claim that such material is
14   Confidential Information protected by this Order, and no party shall be held to have
15   waived any rights with respect to such inadvertent production.
16         15.    Pursuant to Federal Rule of Evidence and Federal Rule of Civil
17   Procedure, the attorney-client privilege, work-product protection, or other legally
18   cognizable privilege or protection is not waived by unintentional disclosure or
19   production in this case. Upon written notice of an unintentional production by the
20   producing party or oral notice if notice must be delivered at a deposition or hearing,
21   the receiving party must promptly return, sequester, or destroy the specified
22   document and any hard copies the receiving party has and may not use or disclose
23

24
       PROTECTIVE ORDER - 10
25
     Case 2:20-cv-00053-TOR     ECF No. 45    filed 02/24/21   PageID.650 Page 11 of 12




 1   the information until the privilege claim has been resolved. To the extent that the
 2   producing party insists on the return or destruction of electronic copies, rather than
 3   disabling the documents from further use or otherwise rendering them inaccessible
 4   to the receiving party, the producing party shall bear the costs of the return or
 5   destruction of such electronic copies. To the extent that the information contained
 6   in a document subject to a claim has already been used in or described in other
 7   documents generated or maintained by the receiving party, then the receiving party
 8   will sequester and/or redact such documents until the claim has been resolved. If
 9   the receiving party discloses the specified information before being notified of its
10   inadvertent production, it must take reasonable steps to retrieve the information
11   until the claim is resolved. Return or destruction of the privileged documents,
12   things, material, or information by the receiving party shall not constitute an
13   admission or concession, or permit an inference that the returned documents,
14   things, materials or information are, in fact, properly subject to a claim of any
15   privilege or work product protection, nor shall it preclude the receiving party from
16   moving the Court for an order that such documents, things, materials, or
17   information have been improperly designated as privileged or should be produced
18   for reasons other than waiver caused by the inadvertent disclosure.
19         16.    Final termination of this action, including exhaustion of appellate
20   remedies, shall not terminate the limitations on use and disclosure of Confidential
21   Information imposed by this Order. Within thirty (30) days of final termination of
22   this case, counsel of record for each party in this case, and any person who has
23

24
       PROTECTIVE ORDER - 11
25
     Case 2:20-cv-00053-TOR      ECF No. 45   filed 02/24/21   PageID.651 Page 12 of 12




 1   received copies of Confidential Information in the course of this litigation, shall
 2   destroy such records and provide written certification that all copies have been
 3   destroyed.
 4         17.    If any person receiving Confidential Information covered by this
 5   Order is served with a subpoena, order, interrogatory, or document or civil
 6   investigation demand (collectively, “Third-party Document Request’) issued in
 7   any action, investigation, or proceeding, and such Third-Party Document Request
 8   seeks material that was produced or designated as Confidential Material by
 9   someone other than the receiving party, the receiving party shall give prompt
10   written notice to the Designating Party within five business days following receipt
11   of the Third-Party Document Request. The burden of opposing or seeking an order
12   protecting the confidentiality of material subject to the Third-Party Document
13   Request shall fall on the Designating Party.
14         18.    The Court retains jurisdiction to enforce this Order. Any violation of
15   this Order by any party subject to its terms as described above may be sanctionable
16   as contempt of the Court.
17         DATED February 24, 2021.
18

19

20                                  THOMAS O. RICE
                                 United States District Judge
21

22

23

24
       PROTECTIVE ORDER - 12
25
